Order filed June 2, 2016




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00152-CV
                                   ____________

                         SHEIKH M. RAFIQ, Appellant

                                        V.

                   NUEVA VIDA APARTMENTS, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1057438

                                   ORDER

      Appellant’s brief was due May 14, 2016. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before July 1, 2016, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM